411 F.2d 750
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GENERAL ELECTRIC COMPANY, Respondent.
No. 22958.
United States Court of Appeals Ninth Circuit.
May 7, 1969.

Edward E. Wall, Washington, D. C. (argued), Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Michael N. Sohn, Atty., Washington, D. C., Roy O. Hoffman, NLRB, San Francisco, Cal., for petitioner.
Hardy K. Maclay (argued), Schenectady, N. Y., Cooley, Crowley, Gaither, Godward, Castro & Huddleson, San Francisco, Cal., for respondent.
Ruth Weyand, Washington, D. C. (argued), Irving Abramson, Melvin Warshaw, Washington, D. C., for intervenors AFL-CIO #1507, etc.
Before BROWNING and DUNIWAY, Circuit Judges, and GRAY*, District Judge.
PER CURIAM:


1
Petitioner seeks enforcement of its order, reported at 169 N.L.R.B. No. 155. There is no dispute as to the facts. We read the Board's interpretation of the National Labor Relations Act more narrowly than does the respondent. It requires (1) consideration of the remoteness of the collection from relevant interests of the Union, and (2) recognition of the employer's "asserted right to the control of its property and of the need to balance in the scale of all attending circumstances the various rights of both employees and employers." We think the Board's interpretation and conclusions are reasonable. The petition for enforcement is therefore granted.



Notes:


*
 Honorable William P. Gray, United States District Judge for the Central District of California, sitting by designation